--------------------------------------------------------------------------------

Exhibit 10.50


SALARY CONTINUATION AGREEMENT
This Salary Continuation Agreement (this “Agreement”) by and between Community
West Bank, a national banking association located in Goleta, California
(hereinafter referred to as the “Employer”), and Timothy Stronks (hereinafter
referred to as the “Executive”), is effective as of the 1st day of May, 2020,
with reference to the following:


WITNESSETH:


WHEREAS, the Executive is employed by the Employer;


WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;


WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;


WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and


WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer.


NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:


ARTICLE 1
DEFINITIONS


For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:


1.1          “Accrued Benefit” means the dollar value of the liability that
should be accrued by the Employer for each Plan Year, under Generally Accepted
Accounting Principles, as consistently applied in accordance with the practices
of the Employer, for the Employer’s obligation to the Executive under this
Agreement, calculated by applying Accounting Standards Codification 710-10 and
the Discount Rate, provided, however, that in the event a Separation of Service
occurs during a Plan Year, the Accrued Benefit shall include an amount equal to
the Accrued Benefit for that Plan Year divided by twelve (12) and multiplied by
the number of full calendar months in that Plan Year prior to the date of the
Separation of Service.


1.2          “Administrator” means the Board or its designee.


1.3          “Affiliate” means any business entity with whom the Employer would
be considered a single employer under Code Section 414(b) and 414(c).  Such term
shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.


1.4          “Beneficiary” means the person or persons designated in writing by
the Executive to receive benefits hereunder in the event of the Executive’s
death.


1.5          “Board” means the Board of Directors of the Employer.


1.6          “Cause” means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employer, as determined by at least
2/3rds of the Independent Board Members, and if requested in writing by the
Executive within twenty (20) days of such determination, an Independent Lawyer
or Law Firm shall review the determination of the Independent Board Members and
render a final and binding opinion as to whether or not the Cause definition has
met; conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Employer; or fraud,
disloyalty, dishonesty or willful violation of any law or significant Employer
policy committed in connection with the Executive’s employment and resulting in
a material adverse effect on the Employer, as determined by at least 2/3rds of
the Independent Board Members, and if requested by the Executive within twenty
(20) days of such determination, an Independent Lawyer or Law Firm shall review
the determination of the Independent Board Members and render a final and
binding opinion as to whether or not the Cause definition has met.


1.7          “Change in Control” means a change in the ownership or effective
control of the Employer or Corporation, or in the ownership of a substantial
portion of the assets of the Employer or Corporation, as such change is defined
in Code Section 409A and regulations thereunder.


1.8          “Claimant” means a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.



--------------------------------------------------------------------------------

1.9         “Code” means the Internal Revenue Code of 1986, as amended, and the
rules regulations, and guidance of general application issued thereunder by the
Department of the Treasury.


1.10       “Constructive Termination” means a Separation from Service caused by
the Executive’s resignation within ninety (90) days following the Executive’s
discovery of the occurrence of one or more of the following events:
(a) the assignment to the Executive, without the Executive’s written consent, of
any duties inconsistent in any respect (including title, status, office and
reporting requirements) with the Executive’s position, duties, responsibilities
and status with the Employer prior to such assignment, or any subsequent removal
of the Executive from, or any failure to re-elect him to, any such position;
(b) the termination and/or reduction, without the Executive’s written consent,
in the Executive’s facilities (including office space and general location) and
staff reporting and available to the Executive;
(c) the reduction by the Employer of the Executive’s total cash compensation,
base salary or of any incentive compensation formula applicable to him or the
failure by the Employer to increase the Executive’s base salary each year by an
amount which equals at least one-half (1/2), on a percentage basis, of the
percentage increase in base salary for all executive officers, excluding the
Chief Executive Officer and the Executive, or any successors thereof, during the
prior two (2) calendar years;
(d) the failure by the Employer to maintain any of the employee benefits to
which the Executive is entitled at a substantially equal level, through the
continuation of the same or  substantially similar plans, programs or policies;
or the taking of any action by the Employer which would materially affect the
Executive’s participation in or reduce the Executive’s benefits under any such
plans, programs or policies, or deprive the Executive of any material fringe
benefits previously enjoyed by the Executive;
(e) a failure by the Employer to provide the Executive with at least the same
number of paid vacation days and leave to which the Executive would have been
entitled as a salaried employee of the Employer or any parent or successor of
the Employer with the same tenure; and
(f) the Employer requiring the Executive to be based anywhere other than within
thirty-five (35) miles of the office where the Executive is currently based,
except for required travel on the Employer’s business to the extent
substantially consistent with the Executive’s business travel obligations.


1.11         “Corporation” means Community West Bancshares.


1.12        “Disability” means a condition of the Executive whereby the
Executive either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.  The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive shall be
entitled to submit his own reports to the Administrator concerning his
Disability and the Administrator shall take such reports into consideration. The
Executive will also be deemed to have incurred a Disability if determined to be
totally disabled in accordance with a disability insurance program, provided
that the definition of disability applied under such disability insurance
program complies with the initial sentence of this Section; and provided further
that Executive shall be required to submit proof to the Administrator of the
disability insurance program’s determination of disability.


1.13         “Discount Rate” means the rate used by the Administrator for
determining the Accrued Benefit.  The initial Discount Rate is 4.5%.  The rate
is based on the 20 year AAA bond rate and shall be adjusted quarterly on the
first day of each calendar quarter or at the discretion of the Board.
Administrator may further adjust the Discount Rate to maintain the rate within
reasonable standards according to Generally Accepted Accounting Principles and
applicable bank regulatory guidance.


1.14        “Early Involuntary Termination” means that the Executive, prior to
Normal Retirement Age, has experienced a Constructive Termination or a
Separation from Service, following receipt of a written notification from the
Employer that such Separation from Service has occurred for reasons other than
Cause, Disability, Early Voluntary Termination, or within twenty-four (24)
months following a Change in Control.


1.15       “Early Voluntary Termination” means that the Executive, prior to
Normal Retirement Age, experiences a Separation from Service for reasons other
than Cause, Disability, Early Involuntary Termination, Constructive Termination,
or within twenty-four (24) months following a Change in Control.


1.16         “Effective Date” means May 1, 2020.


1.17         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


1.18        “Independent Board Member” means a member of the Board that is not
an employee of the Employer or an Affiliate of the Employer and has not been an
employee of the Employer or an Affiliate of the Employer at any time during the
immediately preceding three (3) year period.


1

--------------------------------------------------------------------------------

1.19         “Normal Retirement Age” means the date the Executive attains age
sixty-six (66).


1.20      “Plan Year” means each twelve (12) month period commencing on January
1 and ending on December 31 of each year.  The initial Plan Year shall commence
on the Effective Date and end on the following December 31.


1.21      “Separation from Service” means a termination of the Executive’s
employment with the Employer and its Affiliates for reasons other than death or
Disability.  A Separation from Service may occur as of a specified date for
purposes of this Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months).  A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer.  If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period.  In determining whether a Separation of
Service occurs the Administrator shall take into account, among other things,
the definition of “service recipient” and “employer” set forth in Treasury
Regulation §1.409A-1(h)(3).  The Administrator shall have full and final
authority to determine conclusively whether a Separation from Service occurs and
the date of such Separation from Service.


1.22       “Specified Employee” means an individual that satisfies the
definition of a “key employee” of the Employer as such term is defined in Code
§416(i) (without regard to Code §416(i)(5)), provided that the stock of the
Employer is publicly traded on an established securities market or otherwise, as
defined in Code §1.897-1(m).  If the Executive is a key employee at any time
during the twelve (12) months ending on December 31, the Executive is a
Specified Employee for the twelve (12) month period commencing on the first day
of the following April.


ARTICLE 2
PAYMENT OF BENEFITS


2.1          Normal Retirement Benefit.  Upon Separation from Service after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit
for fifteen (15) years in the amount of Fifty Thousand Dollars ($50,000)
($750,000 in the aggregate) in lieu of any other benefit hereunder.  The annual
benefit will be paid in one hundred eighty (180) equal monthly installments
commencing the month following the date of Executive’s Separation from Service.


2.2          Early Voluntary Termination Benefit.  If Early Voluntary
Termination occurs, neither the Executive nor the Beneficiary shall be due any
benefit hereunder and the Employer’s obligations under this Agreement shall
terminate.


2.3        Early Involuntary Termination Benefit.  If Early Involuntary
Termination occurs, the Employer shall pay the Executive 100% of the Accrued
Benefit, calculated as of the date of Separation from Service. The benefit will
be paid in a lump sum within thirty (30) days following Separation of Service.


2.4         Disability Benefit.  In the event the Executive suffers a Disability
prior to Normal Retirement Age, the Employer shall pay the Executive 100% of the
Accrued Benefit in lieu of any other benefit hereunder.  The benefit will be
paid to Executive in one hundred eighty (180) equal monthly installments
commencing the month following Normal Retirement Age.


2.5         Change in Control Benefit.  If a Change in Control occurs, followed
within twenty-four (24) months by Separation of Service prior to Normal
Retirement Age, the Employer shall pay the Executive a lump sum benefit in the
amount of Five Hundred Thirty-Eight Thousand Five Hundred Eighty-Five Dollars
($538,585) and the Gross-Up Payment specified in Section 2.14 in lieu of any
other benefit hereunder.  The benefit in this Section 2.5 will be paid in a lump
sum within thirty (30) days following Separation from Service, with the precise
date of payment determined by the Employer in its sole discretion and the
Gross-Up Payment due under Section 2.14 shall be paid according to the
provisions of that Section.


2.6        Death Prior to Commencement of Benefit Payments.  In the event the
Executive dies prior to Separation from Service, the Employer shall pay the
Beneficiary an annual benefit for fifteen (15) years in the amount of Fifty
Thousand Dollars ($50,000) ($750,000 in the aggregate) in lieu of any other
benefit hereunder.  The annual benefit will be paid in one hundred eighty (180)
equal monthly installments commencing the month following the date of
Executive’s death.


2

--------------------------------------------------------------------------------

2.7          Death Subsequent to Commencement of Benefit Payments.  In the event
the Executive dies while receiving payments under Section 2.1, 2.3 or 2.5, but
prior to receiving all payments due and owing hereunder, the Employer shall pay
the Beneficiary the same amounts at the same times as the Employer would have
paid the Executive had the Executive survived.  In the event the Executive dies
after being disabled, all payments, if any under Section 2.4 shall cease and in
lieu thereof, the Employer shall pay the Beneficiary a benefit equal to Seven
Hundred Fifty Thousand Dollars ($750,000) less the aggregate of all amounts paid
(if any) to Executive under Section 2.4 by Employer to the date of Executive’s
death (the “Section 2.7 Benefit”) paid in one hundred eighty (180) equal monthly
installments commencing the month following the date of Executive’s death;
provided, however, that if the Section 2.7 Benefit is less than $250,000, then
the Section 2.7 Benefit shall be paid in a lump sum payment to Beneficiary
within thirty (30) days following the Employer’s determination of the amount of
the Section 2.7 Benefit.


2.8          Termination for Cause.  If: (i) the Employer terminates the
Executive’s employment for Cause; or (ii) the Executive is removed from office
or permanently prohibited from participating in the Employer’s affairs by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act, 12 U.S.C. § 1818(e)(4) or (g)(1), then the Executive shall not be entitled
to any benefits under the terms of this Agreement and all obligations of the
Employer under this Agreement shall terminate as of the effective date of the
Separation from Service.


2.9          Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder.  Distributions which
would otherwise be made to the Executive due to Separation from Service shall
not be made during the first six (6) months following Separation from Service. 
Rather, any distribution which would otherwise be paid to the Executive during
such period shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following Separation from Service, or if earlier,
upon the Executive’s death.  All subsequent distributions shall be paid as they
would have had this Section not applied.


2.10       Acceleration of Payments.  Except as specifically permitted herein,
no acceleration of the time or schedule of any payment may be made hereunder. 
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cash-outs (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that this Agreement fails to meet the requirements of Code Section 409A.


2.11        Delays in Payment by Employer.  A payment may be delayed to a date
after the designated payment date under any of the circumstances described
below, and invoking such a delay will not fail to meet the requirements of
establishing a permissible payment event.  The delay in the payment will not
constitute a subsequent deferral election, so long as the Employer treats all
payments to similarly situated employees on a reasonably consistent basis.
(a)          Payments subject to Code Section 162(m).  If the Employer
reasonably anticipates that the Employer’s deduction with respect to any
distribution under this Agreement would be limited or eliminated by application
of Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution from this Agreement is
deductible, the Employer may delay payment of any amount that would otherwise be
distributed under this Agreement.  The delayed amounts shall be distributed to
the Executive (or the Beneficiary in the event of the Executive’s death) at the
earliest date the Employer reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m).
(b)           Payments that would violate Federal securities laws or other
applicable law.  A payment may be delayed where the Employer reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Employer reasonably anticipates that the making of the payment will
not cause such violation.  The making of a payment that would cause inclusion in
gross income or the application of any penalty provision of the Internal Revenue
Code is not treated as a violation of law.
(c)          Solvency.  Notwithstanding the above, a payment may be delayed
where the payment would jeopardize the ability of the Employer to continue as a
going concern.


2.12         Treatment of Payment as Made on Designated Payment Date.  Solely
for purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if the Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer’s funds are
sufficient to make the payment.


2.13       Facility of Payment.  If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee.  Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.
3

--------------------------------------------------------------------------------

2.14       Excise Tax Gross Up.  In the event any payment or benefits provided
or to be provided by the Employer to or on behalf of the Executive under this
Agreement, when added to all other payments and benefits provided to or on
behalf of the Executive pursuant to all other plans, programs, agreements and
understandings with the Executive in connection with his Separation from Service
constitute parachute payments within the meaning of Code Section 280G and will
be subject to the excise tax under Code Section 4999 (or any successor provision
thereto) or any interest or penalties with respect to such excise tax, then the
Employer shall pay the Executive, within five (5) days of the date such tax,
interest or penalties is required to be paid by the Executive or withheld by the
Employer, an additional cash payment (the “Gross-Up Payment”) in an amount such
that the after-tax proceeds of the Gross-Up Payment (including any income tax or
excise tax on the Gross-Up Payment) will be equal to the amount of the excise
tax, interest and/or penalties.


2.15        Changes in Form of Timing of Benefit Payments.  The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments.  Any such amendment:
(a)            must take effect not less than twelve (12) months after the
amendment is made;
(b)         must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;
(c)          must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and
(d)           may not accelerate the time or schedule of any distribution.


ARTICLE 3
BENEFICIARIES


3.1          Designation of Beneficiaries.  The Executive may designate any
person to receive any benefits payable under this Agreement upon the Executive’s
death, and the designation may be changed from time to time by the Executive by
filing a new designation.  Each designation will revoke all prior designations
by the Executive, shall be in the form prescribed by the Administrator, and
shall be effective only when filed in writing with the Administrator during the
Executive’s lifetime.  If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator.  The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.


3.2          Absence of Beneficiary Designation.  In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’s spouse.  If the spouse
is not living then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there no living descendants, to the
Executive’s estate.  In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.


ARTICLE 4
ADMINISTRATION


4.1        Administrator Duties.  The Administrator shall be responsible for the
management, operation, and administration of this Agreement.  When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary.  No provision
of this Agreement shall be construed as imposing on the Administrator any
fiduciary duty under ERISA or other law, or any duty similar to any fiduciary
duty under ERISA or other law.


4.2          Administrator Authority.  The Administrator shall enforce this
Agreement in accordance with its terms, shall be charged with the general
administration of this Agreement, and shall have all powers necessary to
accomplish its purposes.


4.3          Binding Effect of Decision.  Except as otherwise provided in this
Agreement, the decision or action of the Administrator with respect to any
question arising out of or in connection with the administration, interpretation
or application of this Agreement and the rules and regulations promulgated
hereunder shall be final, conclusive and binding upon all persons having any
interest in this Agreement.


4.4        Compensation, Expenses and Indemnity.  The Administrator shall serve
without compensation for services rendered hereunder.  The Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder.  Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.


4

--------------------------------------------------------------------------------

4.5          Employer Information.  The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive’s
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.


4.6         Compliance with Code Section 409A.  The Employer and the Executive
intend that this Agreement comply with the provisions of Code Section 409A to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Executive or Beneficiary.  This Agreement shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.


ARTICLE 5
CLAIMS AND REVIEW PROCEDURES


5.1          Claims Procedure.  A Claimant shall make a claim for any benefits
under this Agreement as follows.
(a)          Initiation – Written Claim.  The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.  If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant.  All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.
(b)        Timing of Administrator Response.  The Administrator shall respond to
such Claimant within forty-five (45) days after receiving the claim.  If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional thirty (30) days by notifying the Claimant in writing, prior to the
end of the initial forty-five (45) day period, that an additional period is
required.  The extension notice shall specifically explain the standards on
which entitlement to a disability benefit is based, the unresolved issues that
prevent a decision on the claim and the additional information needed from the
Claimant to resolve those issues, and the Claimant shall be afforded at least
forty-five (45) days within which to provide the specified information.
(c)           Notice of Decision.  If the Administrator denies all or a part of
the claim, the Administrator shall notify the Claimant in writing of such denial
in a culturally and linguistically appropriate manner.  The Administrator shall
write the notification in a manner calculated to be understood by the Claimant. 
The notification shall set forth:  (i) the specific reasons for the denial; (ii)
a reference to the specific provisions of this Agreement on which the denial is
based; (iii) a notice that the Claimant has a right to request a review of the
claim denial and an explanation of the Agreement’s review procedures and the
time limits applicable to such procedures; (iv) a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following an adverse
benefit determination on review, and a description of any time limit for
bringing such an action; (v) for any Disability claim, a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following: (A) the views presented by the Claimant of health care professionals
treating the Claimant and vocational professionals who evaluated the Claimant;
(B) the views of medical or vocational experts whose advice was obtained on
behalf of the Employer in connection with a Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination; or (C) a disability determination regarding the
Claimant presented by the Claimant made by the Social Security Administration
(vi) for any Disability claim, the specific internal rules, guidelines,
protocols, standards or other similar criteria relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist; and (viii) for any
Disability claim, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits.
Whether a document, record, or other information is relevant to a claim for
benefits shall be determined by Department of Labor Regulation Section
2560.503-1(m)(8).


5.2        Review Procedure.  If the Administrator denies all or a part of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.
(a)          Additional Evidence.  Prior to the review of the denied claim, the
Claimant shall be given, free of charge, any new or additional evidence
considered, relied upon, or generated by the Administrator, or any new or
additional rationale, as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on review is required
to be provided, to give the Claimant a reasonable opportunity to respond prior
to that date.
(b)          Initiation – Written Request.  To initiate the review, the
Claimant, within sixty (60) days after receiving the Administrator’s notice of
denial, must file with the Administrator a written request for review.
(c)          Additional Submissions – Information Access.  After such request
the Claimant may submit written comments, documents, records and other
information relating to the claim.  The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.
(d)          Considerations on Review.  In considering the review, the
Administrator shall consider all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Additional considerations
shall be required in the case of a claim for Disability benefits. The claim
shall be reviewed by an individual or committee who did not make the initial
determination that is subject of the appeal and who is not a subordinate of the
individual who made the determination.  Additionally, the review shall be made
without deference to the initial adverse benefit determination. If the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Administrator will consult with a health care professional with
appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination
and will not be the subordinate of such individual. If the Administrator
obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Administrator will identify such experts.


5

--------------------------------------------------------------------------------

(d)          Timing of Administrator Response.  The Administrator shall respond
in writing to such Claimant within forty-five (45) days after receiving the
request for review.  If the Administrator determines that special circumstances
require additional time for processing the claim, the Administrator can extend
the response period by an additional forty-five (45) days by notifying the
Claimant in writing, prior to the end of the initial forty-five (45) day period,
that an additional period is required.  The notice of extension must set forth
the special circumstances and the date by which the Administrator expects to
render its decision.
(e)          Notice of Decision.  The Administrator shall notify the Claimant in
writing of its decision on review.  The Administrator shall write the
notification in a culturally and linguistically appropriate manner calculated to
be understood by the Claimant.  The notification shall set forth:  (i) the
specific reasons for the denial; (ii) a reference to the specific provisions of
this Agreement on which the denial is based; (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant (as defined
in applicable ERISA regulations) to the Claimant’s claim for benefits; (iv) a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a); (v) for any Disability claim, a discussion of the decision, including an
explanation of the basis for disagreeing with or not following: (A) the views
presented by the Claimant of health care professionals treating the Claimant and
vocational professionals who evaluated the Claimant; (B) the views of medical or
vocational experts whose advice was obtained on behalf of the Employer in
connection with a Claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; or (C) a
disability determination regarding the Claimant presented by the Claimant made
by the Social Security Administration; and (vi) for any Disability claim, the
specific internal rules, guidelines, protocols, standards or other similar
criteria relied upon in making the adverse determination or, alternatively, a
statement that such rules, guidelines, protocols, standards or other similar
criteria do not exist;.


5.3          Exhaustion of Remedies.  The Claimant must follow these claims
review procedures and exhaust all administrative remedies before taking any
further action with respect to a claim for benefits.


5.4          Failure to Follow Procedures. In the case of a claim for Disability
benefits, if the Administrator fails to strictly adhere to all the requirements
of this claims procedure with respect to a Disability claim, the Claimant is
deemed to have exhausted the administrative remedies available under the
Agreement, and shall be entitled to pursue any available remedies under ERISA
Section 502(a) on the basis that the Administrator has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim, except where the violation was: (a) de minimis; (b) non-prejudicial; (c)
attributable to good cause or matters beyond the Administrator’s control; (d) in
the context of an ongoing good-faith exchange of information; and (e) not
reflective of a pattern or practice of noncompliance.  The Claimant may request
a written explanation of the violation from the Administrator, and the
Administrator must provide such explanation within ten (10) days, including a
specific description of its basis, if any, for asserting that the violation
should not cause the administrative remedies to be deemed exhausted. If a court
rejects the Claimant’s request for immediate review on the basis that the
Administrator met the standards for the exception, the claim shall be considered
as re-filed on appeal upon the Administrator’s receipt of the decision of the
court. Within a reasonable time after the receipt of the decision, the
Administrator shall provide the claimant with notice of the resubmission.


5.5         Timing of Review Procedure and Statute of Limitations. The foregoing
provisions of this Article shall not bind Claimant if Claimant could possibly
lose rights to pursue any other course of action.


ARTICLE 6
AMENDMENT AND TERMINATION


6.1         Agreement Amendment Generally.  Except as provided in Section 6.2,
this Agreement may be amended only by a written agreement signed by both the
Employer and the Executive.


6.2          Amendment to Insure Proper Characterization of Agreement. 
Notwithstanding anything in this Agreement to the contrary, this Agreement may
be amended by the Employer at any time, if found necessary in the opinion of the
Employer, i) to ensure that this Agreement is characterized as a plan of
deferred compensation maintained for a select group of management or highly
compensated employees as described under ERISA, ii) to conform this Agreement to
the requirements of any applicable law or iii) to comply with the written
instructions of the Employer’s auditors or banking regulators so long as any
such modification does not result in the Executive receiving less than he would
otherwise be entitled to receive in the absence of any such modification.


6.3        Agreement Termination Generally.  This Agreement may be terminated
only by a written agreement signed by the Employer and the Executive.  Such
termination shall not cause a distribution of benefits under this Agreement. 
Rather, upon such termination, benefit distributions will be made at the
earliest distribution event permitted under Article 2.
6

--------------------------------------------------------------------------------

ARTICLE 7
GENERAL LIMITATIONS


7.1          Default.  Despite any contrary provision of this Agreement, if the
Employer is in “default” or “in danger of default,” as those terms are defined
in Section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(x), all
obligations under this Agreement shall terminate.


7.2         FDIC Open-Bank Assistance.  All obligations under this Agreement
shall terminate, except to the extent determined that continuation of the
contract is necessary for the continued operation of the Employer, when the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Employer under the authority contained in
Federal Deposit Insurance Act Section 13(c), 12 U.S.C. § 1823(c).  Rights of the
parties that have already vested shall not be affected by such action, however.


7.3         OCC Troubled Condition Designation.  In the event that the Employer
is deemed by the Federal Deposit Insurance Corporation to be in “troubled
condition,” as defined in 12 C.F.R. Section 5.51(6), any payment to be paid
pursuant to this Agreement will be made only as permitted by applicable federal
law and regulations.


ARTICLE 8
MISCELLANEOUS


8.1          No Effect on Other Rights.  This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof.  No rights are granted to the Executive by virtue of this Agreement
other than those specifically set forth herein.  Nothing contained herein will
confer upon the Executive the right to be retained in the service of the
Employer nor limit the right of the Employer to discharge or otherwise deal with
the Executive without regard to the existence hereof.


8.2          State Law.  To the extent not governed by ERISA, the provisions of
this Agreement shall be construed and interpreted according to the internal law
of the State of California without regard to its conflicts of laws principles.


8.3          Validity.  In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.


8.4          Nonassignability.  Except as provided in this Agreement with
respect to any Beneficiary, benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.


8.5         Unsecured General Creditor Status.  Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement.  The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future.  In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom except
as may be specifically provided in any such policy.


8.6        Life Insurance.  If the Employer chooses to obtain insurance on the
life of the Executive in connection with its obligations under this Agreement,
the Executive hereby agrees to take such physical examinations and to truthfully
and completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.


8.7          Unclaimed Benefits.  The Executive shall keep the Employer informed
of the Executive’s current address and the current address of the Beneficiary. 
If the location of the Executive is not made known to the Employer within three
years after the date upon which any payment of any benefits may first be made,
the Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years.  Upon expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the
Beneficiary.  If the location of the Beneficiary is not made known to the
Employer by the end of an additional two (2) month period following expiration
of the three (3) year period, the Employer may discharge its obligation by
payment to the Executive’s estate.  If there is no estate in existence at such
time or if such fact cannot be determined by the Employer, the Executive and
Beneficiary shall thereupon forfeit all rights to any benefits provided under
this Agreement.


8.8          Suicide or Misstatement.  No benefit shall be distributed hereunder
if the Executive commits suicide within two (2) years after the Effective Date,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Employer denies coverage for material misstatements
of fact made by the Executive on an application for life insurance.


7

--------------------------------------------------------------------------------

8.9          Removal.  Notwithstanding anything in this Agreement to the
contrary, the Employer shall not distribute any benefit under this Agreement if
the Executive is subject to a final removal or prohibition order issued pursuant
to Section 8(e) of the Federal Deposit Insurance Act.  Furthermore, any payments
made to the Executive pursuant to this Agreement shall, if required, comply with
12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.


8.10        Notice.  Any notice, consent or demand required or permitted to be
given to the Employer or Administrator under this Agreement shall be sufficient
if in writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office.  Any notice or filing required or
permitted to be given to the Executive or Beneficiary under this Agreement shall
be sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate.  Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.


8.11         Headings and Interpretation.  Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement.  Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.


8.12       Alternative Action.  In the event it becomes impossible for the
Employer or the Administrator to perform any act required by this Agreement due
to regulatory or other constraints, the Employer or Administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.


8.13        Coordination with Other Benefits.  The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer.  This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.


8.14      Inurement.  This Agreement shall be binding upon and shall inure to
the benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.


8.15       Tax Withholding.  The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under this Agreement.  Except as provided in
Section 2.14, the Executive shall be responsible for the payment of all
individual tax liabilities relating to any benefits paid hereunder.


8.16        Aggregation of Agreement.  If the Employer offers other non-account
balance deferred compensation plans, this Agreement and those plans shall be
treated as a single plan to the extent required under Code Section 409A.


8.17       Attorney’s Fees. Except as otherwise specifically provided in this
Agreement, In the event of any dispute between the parties concerning the terms
and provisions of this Agreement, the party prevailing in such dispute shall be
entitled to collect from the other party all costs incurred in such dispute
including reasonable attorney’s fees.
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:
 

Executive:
Employer:
 
 
By:
 
Its:
 


SALARY CONTINUATION AGREEMENT
Beneficiary Designation
I designate the following as Beneficiary under this Agreement:
Primary


   
%


   
%
Contingent
     


   
%


   
%



I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death.  I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
Signature:


 
Date:

 



Received by the Administrator this ________ day of ___________________, 20__
By:


 
Title:


 





9

--------------------------------------------------------------------------------